OPINION — AG — ** TEXTBOOKS — CONTRACT — SCHOOLS ** THE STATE BOARD OF EDUCATION SHOULD NOTIFY THE REQUISITIONING SUPERINTENDENTS THAT THE TEXTBOOKS IN QUESTION CANNOT BE FURNISHED AS REQUESTED BECAUSE OF THE FAILURE AND ACKNOWLEDGE INABILITY OF THE CONTRACTOR TO " SUPPLY ALL IMMEDIATE DEMANDS " OF THE STATE OF OKLAHOMA; AND THAT ANOTHER ADOPTION, FROM THE OTHER TEXTBOOKS SELECTED BY THE STATE TEXTBOOKS COMMITTEE, SHOULD BE MADE BY ANOTHER LOCAL TEXTBOOK COMMITTEE APPOINTED IN THE MANNER PRESCRIBED BY 70 O.S. 16-10 [70-16-10]; AND THAT PROPER REQUISITIONS THEREFORE SHOULD BE SUBMITTED TO THE STATE BOARD OF EDUCATION. (TEXTBOOKS CANNOT BE SUPPLIED WAS THE ONLY TEXTBOOK THAT WAS ADOPTED FOR THE PARTICULAR COURSE OF STUDY. CAN THE LOCAL TEXTBOOK COMMITTEE NOW MAKE ANOTHER ADOPTION FROM THE OTHER FOUR TEXTBOOKS AND A REQUISITION THEREFOR BY SUBMITTED THE STATE BOARD OF EDUCATION ?) CITE: 70 O.S. 16-12 [70-16-12], 70 O.S. 16-14 [70-16-14] (J. H. JOHNSON)